Exhibit 10(b)

RETENTION AGREEMENT

THIS AGREEMENT, executed on August 3, 2006, effective as of August 3, 2006, by
and between Entergy Corporation, a Delaware corporation ("Company"), and Leo P.
Denault ("Executive");



WHEREAS, Executive is currently employed by Entergy Services, Inc., a System
employer, and serves in the position of Executive Vice President and Chief
Financial Officer of Company;



WHEREAS, Company wishes to encourage Executive to remain employed by a System
employer and provide services to the System; and



WHEREAS, Executive wishes to remain in the employ of a System employer and to
provide services to the System;



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Company and Executive hereby agree as follows:



    

 1. Defined Terms. The definitions of capitalized terms used in this Agreement
    are provided in the last Section hereof.

    

 2. Covenants Summarized. Company and Executive covenant as follows:

    

> 2.1    Company's Covenants. In order to induce Executive to remain in the
> employ of a System employer and to provide services to the System, Company
> agrees, under the conditions described herein, to pay Executive the payments
> and benefits described herein upon the circumstances described in Sections 3
> and 4 below. This Agreement shall not be construed as creating an express or
> implied contract of employment and, except as otherwise agreed in writing
> between Executive and Company, Executive shall not have any right to be
> retained in the employ of any System Company.
> 
> 
> 
> 2.2    Executive's Covenants. Executive agrees to the following:

 a. In the event Executive receives under this Agreement a benefit other than
    Executive's Accrued Obligations and Normal Post-Termination Compensation and
    Benefits, then for a period of two years following the Date of Termination,
    Executive shall not engage (without the prior written consent of Company) in
    any employment or other activity (either in his individual capacity or
    together with any other person, corporation, governmental agency or body, or
    other entity) with any entity that is (i) listed in the Standard & Poor's
    Electric Index, Philadelphia Utility Index, or the Dow Jones Utilities
    Index; or (ii) in competition with, or similar in nature to, any business
    conducted by any System Company at any time during such period, where such
    competing employer is located in, or servicing in any way customers located
    in, those parishes and counties in which any System Company services
    customers during such period. In the event of any violation by Executive of
    this paragraph (a) of subsection 2.2, or in the event that all or any part
    or application of this subsection 2.2(a) is held or found invalid or
    unenforceable for any reason whatsoever by a court of competent
    jurisdiction, then Executive shall repay to Company, within 5 business days
    of Company's written request therefor, any amounts previously paid to
    Executive that are listed in subsection 3.2(a), subsection 3.3(a), or
    subsection 4.1, other than Executive's Accrued Obligations and Normal
    Post-Termination Compensation and Benefits, and Executive shall have no
    further entitlement to receive any additional payments or benefits under
    such subsections, other than Executive's Accrued Obligations and Normal
    Post-Termination Compensation and Benefits.

    For a period of two years following the Date of Termination, Executive
    agrees not to take any action or make any statement, written or oral, to any
    current or former employee of any System Company, or to any other person,
    which disparages any System Company, its management, directors or
    shareholders, or its practices, or which could reasonably be expected to
    disrupt or impair their normal operations, including actions or statements
    (i) that could reasonably be expected to harm the reputation of any System
    Company with its clients, suppliers, employees or the public; or (ii) that
    could reasonably be expected to interfere with existing or prospective
    contractual or employment relationships with any System Company or its
    clients, suppliers or employees. In the event of any violation by Executive
    of this paragraph (b) of this subsection 2.2, or in the event that all or
    any part or application of this subsection 2.2(b) is held or found invalid
    or unenforceable for any reason whatsoever by a court of competent
    jurisdiction, Executive shall repay to Company, within 5 business days of
    Company's written request therefor any amounts previously paid to Executive
    that are listed in subsection 3.2(a), subsection 3.3(a), or subsection 4.1,
    and Executive shall have no further entitlement to receive any additional
    payments or benefits under such subsections, other than Executive's Accrued
    Obligations and Normal Post-Termination Compensation and Benefits.

    

 3. Compensation Upon Certain Events. This Section 3 sets forth the entitlement
    of Executive or his beneficiary(ies) to certain payments and benefits under
    specified circumstances described in each subsection, and, with the
    exception of subsection 3.1, in no event shall Executive and his
    beneficiary(ies) be entitled to payments and benefits under more than one
    such subsection.

    

> 3.1    Physical or Mental Illness. During any period that Executive fails to
> perform Executive's full-time duties within the System as a result of
> incapacity due to physical or mental illness, his System employer shall pay
> Executive's full salary to Executive at the rate in effect at the commencement
> of any such period, together with all compensation and benefits payable to
> Executive under the terms of any compensation or benefit plan, program or
> arrangement (other than Company's short- or long-term disability plan, as
> applicable) maintained by Company during such period, until Executive's
> employment is terminated by his System employer for Disability. If Executive
> is entitled to and receives payments under Company's short term disability
> program, such payments shall offset the amount of salary otherwise payable to
> Executive under this Section 3.1.



> 3.2    Termination of Employment Prior to Attainment of Age 55.

 a. Termination of Employment on Account of Termination Event. If, prior to his
    attainment of age 55, Executive has a Termination Event, Executive shall be
    entitled to Executive's Accrued Obligations, Normal Post-Termination
    Compensation and Benefits, Severance Payment, Target LTIP Award, Other EOP
    Awards, and Subsidized COBRA.
    
    
     
 b. Termination of Employment Other than on Account of Termination Event. If,
    prior to his attainment of age 55, Executive's employment with the System
    should terminate for any reason other than on account of a Termination
    Event, death or disability, Executive shall be entitled only to Executive's
    Accrued Obligations and Normal Post-Termination Compensation and Benefits.
    
    
     



> 3.3    Termination of Employment On or After Attainment of Age 55.

 a. Termination of Employment on Account of Termination Event. If, on or after
    his attainment of age 55, Executive has a Termination Event, Executive shall
    be entitled to Executive's Accrued Obligations, Normal Post-Termination
    Compensation and Benefits, SERP Credited Service, SERP Permission to Retire,
    Target LTIP Award, and Other EOP Awards.
    
    

 b. Termination of Employment Without a Termination Event and Not Because of
    Death or Disability. If, on or after his attainment of age 55, Executive's
    employment with the System should terminate for any reason other than on
    account of a Termination Event, death or disability, Executive shall be
    entitled to Executive's Accrued Obligations, Normal Post-Termination
    Compensation and Benefits, and SERP Credited Service (but not SERP
    Permission to Retire, which permission shall be at the discretion of
    Executive's employer, in accordance with the terms and conditions of the
    SERP).





> 3.4    Termination On Account of Death or Disability. If Executive's
> employment should terminate at any time on account of death or Disability,
> Executive or his personal or legal representatives, executors, administrators,
> successors, heirs, distributees, devisees and legatees (in the event of death)
> shall receive Executive's Accrued Obligations, Normal Post-Termination
> Compensation and Benefits, SERP Credited Service, Target LTIP Award and Other
> EOP Awards. Additionally, if Executive's employment should terminate at any
> time on account of Disability, Executive shall be entitled to SERP Permission
> to Retire or SERP permission to separate, as may be applicable.
> 
> 3.5    Termination for Cause. Notwithstanding any other provision to the
> contrary, if Executive's employment with the System should terminate for Cause
> at any time, Executive shall be entitled only to Executive's Accrued
> Obligations and Normal Post-Termination Compensation and Benefits.

    

 4. Gross-Up Payment.

    

> 4.1    Regardless of whether Executive becomes entitled to any payments or
> benefits under this Agreement, if any of the payments or benefits received or
> to be received by Executive (whether pursuant to the terms of this Agreement
> or any other plan, arrangement or agreement with any System Company) (all such
> payments and benefits, excluding the Gross-Up Payment, being hereinafter
> referred to as the "Total Payments") will be subject to the Excise Tax,
> Company shall pay to Executive an additional amount (the "Gross-Up Payment")
> such that the net amount retained by Executive, after deduction of any Excise
> Tax on the Total Payments and any federal, state and local income and
> employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to
> the Total Payments.
> 
> 4.2    For purposes of determining whether any of the Total Payments will be
> subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
> Total Payments shall be treated as "parachute payments" (within the meaning of
> section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
> Counsel") reasonably acceptable to Executive and selected by the accounting
> firm which was, immediately prior to the Closing, Company's independent
> auditor (the "Auditor"), such payments or benefits (in whole or in part) do
> not constitute parachute payments, including by reason of section
> 280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within the
> meaning of section 280G(b)(l) of the Code shall be treated as subject to the
> Excise Tax unless, in the opinion of Tax Counsel, such excess parachute
> payments (in whole or in part) represent reasonable compensation for services
> actually rendered (within the meaning of section 280G(b)(4)(B) of the Code) in
> excess of the Base Amount allocable to such reasonable compensation, or are
> otherwise not subject to the Excise Tax, and (iii) the value of any non-cash
> benefits or any deferred payment or benefit shall be determined by the Auditor
> in accordance with the principles of sections 280G(d)(3) and (4) of the Code.
> For purposes of determining the amount of the Gross-Up Payment, Executive
> shall be deemed to pay federal income tax at the highest marginal rate of
> federal income taxation in the calendar year in which the Gross-Up Payment is
> to be made and state and local income taxes at the highest marginal rate of
> taxation in the state and locality of Executive's residence on the Date of
> Termination (or if there is no Date of Termination, then the date on which the
> Gross-Up Payment is calculated for purposes of this Section 4), net of the
> maximum reduction in federal income taxes which could be obtained from
> deduction of such state and local taxes.

> 4.3    In the event that the Excise Tax is finally determined to be less than
> the amount taken into account hereunder in calculating the Gross-Up Payment,
> Executive shall repay to Company, within five (5) business days following the
> time that the amount of such reduction in the Excise Tax is finally
> determined, the portion of the Gross-Up Payment attributable to such reduction
> plus that portion of the Gross-Up Payment attributable to the Excise Tax and
> federal, state and local income and employment taxes imposed on the Gross-Up
> Payment being repaid by Executive, to the extent that such repayment results
> in a reduction in the Excise Tax and a dollar-for-dollar reduction in
> Executive's taxable income and wages for purposes of federal, state and local
> income and employment taxes, plus interest on the amount of such repayment at
> 120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
> that the Excise Tax is determined to exceed the amount taken into account
> hereunder in calculating the Gross-Up Payment (including by reason of any
> payment the existence or amount of which cannot be determined at the time of
> the Gross-Up Payment), Company shall make an additional Gross-Up Payment in
> respect of such excess (plus any interest, penalties or additions payable by
> Executive with respect to such excess) within five (5) business days following
> the time that the amount of such excess is finally determined. Executive and
> Company shall each reasonably cooperate with the other in connection with any
> administrative or judicial proceedings concerning the existence or amount of
> liability for Excise Tax with respect to the Total Payments.

 5. Rabbi Trust; Timing of Payments. Company may deposit from time to time in
    the Trust for Deferred Payments of Entergy Corporation and Subsidiaries or
    any other trust established by the Company from time to time ("Trust") funds
    to pay all or a portion of the amounts that would be due under this
    Agreement if Executive experienced a Termination Event.

    

 6. Amendment and Code Section 409A Limitations. This Agreement may be amended
    or modified only by a written instrument signed by the Executive and by an
    expressly authorized representative of Company. The parties acknowledge that
    certain provisions of this Agreement may be required to be amended,
    following the issuance of additional guidance by the Internal Revenue
    Service with respect to Code Section 409A, to avoid the possible imposition
    of additional tax under Section 409A with respect to certain payments and
    benefits under this Agreement. Company agrees that it will not unreasonably
    withhold its consent to any such amendments which in its determination are
    (i) feasible and necessary to avoid adverse tax treatment under Section 409A
    for the Executive, and (ii) not adverse to the interests of Company.

    

 7. Prior Agreements Superseded. This Agreement supersedes any other agreements
    or representations, oral or otherwise, express or implied, with respect to
    the subject matter hereof which have been made by either party, including,
    but not limited to, the February 9, 1999 letter agreement between Executive
    and Company, as amended by the March 5, 2004 agreement executed by Executive
    and Company, and any other offers or agreements preceding execution of this
    Agreement. Notwithstanding any other provision to the contrary, Executive
    acknowledges that any benefits provided under the SECP or any other System
    severance or retention plan, shall offset dollar for dollar the benefits
    otherwise payable to Executive in accordance with the terms of this
    Agreement.

    

 8. Termination Procedures and Compensation During Dispute.

    

> 8.1    Notice of Termination. Any purported termination of Executive's
> employment (other than by reason of death) shall be communicated by written
> Notice of Termination from one party hereto to the other party hereto in
> accordance with this Section 8. For purposes of this Agreement, a "Notice of
> Termination" shall mean a notice which shall indicate the specific termination
> provision in this Agreement relied upon and shall set forth in reasonable
> detail the facts and circumstances claimed to provide a basis for termination
> of Executive's employment under the provision so indicated.
> 
> 
> 
> 8.2    Date of Termination. "Date of Termination," shall mean (i) if
> Executive's employment is terminated for Disability, thirty (30) days after
> Notice of Termination is given (provided that Executive shall not have
> returned to the full-time performance of Executive's duties during such thirty
> (30) day period), and (ii) if Executive's employment is terminated for any
> other reason, the date specified in the Notice of Termination (which, in the
> case of a termination by Company, shall not be less than thirty (30) days
> (except in the case of a termination for Cause) and, in the case of a
> termination by Executive, shall not be less than thirty (30) days nor more
> than sixty (60) days, respectively, from the date such Notice of Termination
> is given).



 9.  No Mitigation. Company agrees that Executive is not required to seek other
     employment or to attempt in any way to reduce any amounts payable to
     Executive by Company pursuant to this Agreement. Further, the amount of any
     payment or benefit provided for in this Agreement shall not be reduced by
     any compensation earned by Executive as the result of employment by another
     employer, by retirement benefits, by offset against any amount claimed to
     be owed by Executive to Company, or otherwise (except as otherwise
     expressly provided in section 7, subsection 3.1, and paragraphs (a) and (b)
     of subsection 2.2).

     

 10. Successors; Binding Agreement.

     

> 10.1    In addition to any obligations imposed by law upon any successor to
> Company, Company will require any successor (whether direct or indirect, by
> purchase, merger, consolidation or otherwise) to all or substantially all of
> the business and/or assets of Company to expressly assume and agree to perform
> this Agreement in the same manner and to the same extent that Company would be
> required to perform it if no such succession had taken place. Failure of
> Company to obtain such assumption and agreement prior to the effectiveness of
> any such succession shall be a breach of this Agreement and shall entitle
> Executive to compensation from Company in the same amount and on the same
> terms as Executive would be entitled to hereunder if Executive were to
> experience a Termination Event, except that, for purposes of implementing the
> foregoing, the date on which any such succession becomes effective shall be
> deemed the Date of Termination.
> 
> 10.2    This Agreement shall inure to the benefit of and be enforceable by
> Executive's personal or legal representatives, executors, administrators,
> successors, heirs, distributees, devisees and legatees. If Executive shall die
> while any amount would still be payable to Executive hereunder (other than
> amounts which, by their terms, terminate upon the death of Executive) if
> Executive had continued to live, all such amounts, unless otherwise provided
> herein, shall be paid in accordance with the terms of this Agreement to the
> executors, personal representatives or administrators of Executive's estate.



 11. Notices. For the purpose of this Agreement, notices and all other
     communications provided for in the Agreement shall be in writing and shall
     be deemed to have been duly given when delivered or mailed by United States
     registered mail, return receipt requested, postage prepaid, if to the
     Executive, to his last known address as shown in the personnel records of
     Company, and if to Company, to the following address shown below or
     thereafter to such other address as either party may have furnished to the
     other in writing in accordance herewith, except that notice of change of
     address shall be effective only upon actual receipt:

     

     If to Company

     :
     
     
     Entergy Corporation
     
     
     Attention: General Counsel,
     
     
     639 Loyola Avenue, 26
     th
     Floor,
     
     
     New Orleans, LA 70113-3125.
     
     
      

     

     

 12. Miscellaneous.

     

> 12.1    No provision of this Agreement may be modified, waived or discharged
> unless such waiver, modification or discharge is agreed to in writing and
> signed by Executive and such officer as may be specifically designated by the
> Committee. No waiver by either party hereto at any time of any breach by the
> other party hereto of, or of any lack of compliance with, any condition or
> provision of this Agreement to be performed by such other party shall be
> deemed a waiver of similar or dissimilar provisions or conditions at the same
> or at any prior or subsequent time.
> 
> 12.2    The laws of the State of Delaware shall govern the validity,
> interpretation, construction and performance of this Agreement.
> 
> 12.3    All references to sections of the Code shall be deemed also to refer
> to any successor provisions to such sections. Unless otherwise explicitly
> stated in this Agreement, any payments provided for hereunder shall be paid
> net of any applicable withholding required under federal, state or local law
> and any additional withholding to which Executive has agreed.
> 
> 12.4    Nothing in this Agreement shall be construed or interpreted to provide
> greater rights, participation, coverage, or benefits under such benefit plans
> and programs than provided pursuant to the terms and conditions of such plans
> and programs, except as otherwise specifically provided in this Agreement and
> then only with respect to (a) the Equity Plan and EOP and the accelerated
> vesting provisions outlined herein relating to the Equity Plan and EOP, as may
> be applicable; (b) the SERP Permission to retire, under the terms and
> conditions outlined in this Agreement; and (c) the SERP Credited Service
> forfeiture provisions contained in this Agreement. In all other respects, the
> terms and conditions of the equity grants and other benefit plans and programs
> shall apply. Unless specifically provided for in a written plan document
> properly adopted pursuant to such plan, none of the benefits or arrangements
> described in this Agreement shall be secured or funded in any way, and each
> shall instead constitute an unfunded and unsecured promise to pay money in the
> future exclusively from the general assets of Executive's System Company
> employer.



 13. Validity. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of any other
     provision of this Agreement, which shall remain in full force and effect.

     

 14. Counterparts. This Agreement may be executed in several counterparts, each
     of which shall be deemed to be an original but all of which together will
     constitute one and the same instrument.

     

 15. Settlement of Disputes.

> 5.1    All claims by Executive for benefits under this Agreement shall be
> directed to and determined by the Committee and shall be in writing. All
> claims by Executive for benefits under this Agreement shall be directed to and
> determined by the Committee and shall be in writing. Company and Executive
> agree that both parties have had input into the terms of this Agreement and,
> as such, both should be deemed to have drafted the document. The Committee
> shall have the sole and exclusive power and discretion to make factual
> determinations, construe and interpret the Agreement. Any denial by the
> Committee of a claim for benefits under this Agreement shall be delivered to
> Executive in writing and shall set forth the specific reasons for the denial
> and the specific provisions of this Agreement relied upon. The Committee shall
> afford a reasonable opportunity to Executive for a review of the decision
> denying a claim and shall further allow Executive to appeal to the Committee a
> decision of the Committee within sixty (60) days after notification by the
> Committee that Executive's claim has been denied.
> 
> 15.2    If Executive elects to challenge the Committee's decision in judicial
> proceedings, that action must be filed within 180 days following the day the
> Committee makes a final determination on the claim.
>  

 16. Definitions. For purposes of this Agreement, the following terms shall have
     the meanings indicated below:
     

> 16.1    Accrued Obligations shall mean Executive's annual base salary through
> the Date of Termination to the extent not theretofore paid, together with all
> unpaid compensation and benefits payable to Executive through the Date of
> Termination under the terms of Company's compensation and benefit plans,
> programs or arrangements as in effect from time to time. In no event shall
> Accrued Obligations include Normal Post-Termination Compensation and Benefits,
> Severance Payment, SERP Credited Service, SERP Permission to Retire, Target
> LTIP Award, Other EOP Awards, or Subsidized COBRA.
> 
> 
> 
> 16.2    Auditor shall have the meaning set forth in Section 4.2 hereof.
> 
> 
> 
> 16.3    Base Amount shall have the meaning set forth in section 280G(b)(3) of
> the Code.
> 
> 
> 
> 16.4    Board shall mean the Board of Directors of Company.
> 
> 
> 
> 16.5    Cause shall mean:

 a. The continuing failure by Executive to substantially perform Executive's
    duties (other than such failure resulting from the Executive's incapacity
    due to physical or mental illness or any such actual or anticipated failure
    after the issuance of a Notice of Termination for Good Reason by Executive)
    that has not been cured within thirty (30) days after a written demand for
    substantial performance is delivered to Executive by the Committee, which
    demand specifically identifies the manner in which the Committee believes
    that Executive has not substantially performed Executive's duties; or
 b. the willful engaging by Executive in conduct which is demonstrably and
    materially injurious to any System Company, monetarily or otherwise; or
 c. conviction of or entrance of a plea of guilty or nolo contendere to a felony
    or other crime which other crime has or may have a material adverse affect
    on Executive's ability to carry out Executive's duties or upon the
    reputation of any System Company; or
 d. a material violation by Executive of any agreement Executive has with a
    System Company; or
 e. unauthorized disclosure by Executive of the confidences of any System
    Company.

> For purposes of clause (b) of this Section 16.5, no act, or failure to act, on
> Executive's part shall be deemed "willful" unless done, or omitted to be done,
> by Executive not in good faith and without reasonable belief that Executive's
> act, or failure to act, was in the best interests of the System.
> 
> 16.6    Code shall mean the Internal Revenue Code of 1986, as amended from
> time to time.
> 
> 
> 
> 16.7    Committee shall mean the Personnel Committee of the Board.
> 
> 
> 
> 16.8    Company shall mean Entergy Corporation and shall include any successor
> to its business and/or assets which assumes and agrees to perform this
> Agreement by operation of law, or otherwise.
> 
> 
> 
> 16.9    Date of Termination shall have the meaning set forth in Section 8.2
> hereof.
> 
> 
> 
> 16.10    Disability shall be deemed the reason for the termination by a System
> employer of Executive's employment, if, as a result of Executive's incapacity
> due to physical or mental illness, Executive shall have been absent from the
> full-time performance of Executive's duties with the System for a period of
> six (6) consecutive months, Company shall have given Executive a Notice of
> Termination for Disability, and, within thirty (30) days after such Notice of
> Termination is given, Executive shall not have returned to the full-time
> performance of Executive's duties.
> 
> 
> 
> 16.11    EAIP shall mean Executive Annual Incentive Plan of Entergy
> Corporation and Subsidiaries, or any successor or replacement plan.
> 
> 
> 
> 16.12    EOP shall mean the Equity Ownership Plan of Entergy Corporation and
> Subsidiaries.
> 
> 
> 
> 16.13    Equity Plan shall mean the 2007 Equity Ownership and Long Term Cash
> Incentive Plan of Entergy Corporation and Subsidiaries, or any successor or
> replacement plan.
> 
> 
> 
> 16.14    Excise Tax shall mean any excise tax imposed under section 4999 of
> the Code.
> 
> 
> 
> 16.15    Executive shall mean the individual named in the first paragraph of
> this Agreement.
> 
> 
> 
> 16.16    Good Reason shall mean the occurrence, without Executive's express
> written consent, of any of the following events during Executive's employment:

 a. the substantial reduction in the nature or status of Executive's duties or
    responsibilities from those in effect on the date immediately preceding the
    effective date of this Agreement, other than an insubstantial and
    inadvertent act that is remedied by the System Company employer promptly
    after receipt of notice thereof given by Executive;
    
    
     
 b. a reduction of five percent (5%) or more in Executive's base salary as in
    effect immediately prior to the effective date of this Agreement, which
    shall be calculated exclusive of any bonuses, overtime, or other special
    payments, but including the amount, if any, Executive elects to defer under:
    (1) a cash or deferred arrangement qualified under Code Section 401(k); (2)
    a cafeteria plan under Code Section 125; (3) the Executive Deferred
    Compensation Plan of Entergy Corporation and Subsidiaries, or any successor
    or replacement plan; and (4) any other nonqualified deferred compensation
    plan, agreement, or arrangement in which Executive may hereafter participate
    or be a party;
    
    
     
 c. requiring Executive to be based at a location other than the Company's
    corporate headquarters (or, alternatively, at any temporary headquarters
    established by Company as a result of an emergency or other unforeseen
    circumstances), except for required travel on business of any System Company
    to an extent substantially consistent with Executive's present business
    obligations;
    
    
     
 d. failure by System Company to continue to allow Executive to participate in
    programs or plans providing opportunities for equity awards, stock options,
    restricted stock, stock appreciation rights, incentive compensation, bonus
    and other plans on a basis not materially less favorable, both in terms of
    the amount or timing of payment of benefits provided and the level of
    Executive's participation relative to other participants, as existed
    immediately prior to the effective date of this Agreement, except for across
    the board changes similarly affecting all senior executives of the Company;
    
    
     
 e. failure by System Company employer to continue to allow Executive to
    participate in programs or plans with opportunities for benefits not
    materially less favorable than those enjoyed by Executive under any of the
    System Company's pension, savings, life insurance, medical, health and
    accident, disability or vacation plans in which Executive was participating
    immediately prior to the effective date of this Agreement, except for across
    the board changes similarly affecting all senior executives of the Company;
    or
    
    
     
 f. any purported termination of Executive's employment which is not effected
    pursuant to a Notice of Termination satisfying the requirements of Section
    8.1 hereof; for purposes of this Agreement, no such purported termination
    shall be effective in depriving Executive of the right to terminate
    employment for Good Reason.

> > Executive's right to terminate his employment for Good Reason shall not be
> > affected by Executive's incapacity due to physical or mental illness.
> > Executive's continued employment shall not constitute consent to, or a
> > waiver of rights with respect to, any act or failure to act constituting
> > Good Reason.
> 
> 16.17    Gross-Up Payment shall have the meaning set forth in Section 4.1
> hereof.
> 
> 
> 
> 16.18    LTIP shall mean the Long Term Incentive Program under the EOP, the
> Equity Plan, or any successor or replacement long-term incentive program.
>  
> 
> 16.19    Normal Post-Termination Compensation and Benefits shall mean
> Executive's normal post-termination compensation and benefits as such payments
> become due, and determined under, and paid in accordance with, Company's
> retirement, insurance and other compensation or benefit plans, programs and
> arrangements as in effect from time to time. In no event shall Normal
> Post-Termination Compensation and Benefits include Accrued Obligations,
> Severance Payment, SERP Credited Service, SERP Permission to Retire, Target
> LTIP Award, Other EOP Awards, or Subsidized COBRA.
>  
> 
> 16.20    Notice of Termination shall have the meaning set forth in Section 8.1
> hereof.
> 
> 
> 
> 16.21    Other EOP Awards shall mean the vesting of, and lapse of restrictions
> on, all restricted shares, stock options, and other awards (excluding awards
> under the LTIP), as applicable, granted to Executive under the Equity Plan
> (but not the EOP) prior to the Date of Termination, to the extent such shares,
> options or other awards have not already vested or restrictions thereon have
> not yet lifted.
> 
> 
> 
> 16.22    SECP shall mean the System Executive Continuity Plan of Entergy
> Corporation and Subsidiaries, or any successor plan thereto.
> 
> 
> 
> 16.23    SERP shall mean the System Executive Retirement Plan of Entergy
> Corporation and Subsidiaries, or any successor plan thereto.
> 
> 
> 
> 16.24    SERP Credited Service shall mean 15 additional "Years of Service"
> granted to Executive under the SERP for purposes of computing Executive's SERP
> benefit, which shall be reflected in Executive's SERP Participant Application.
> 
> 
> 
> 16.25    SERP Permission to Retire shall mean permission automatically given
> to Executive by his Employer to retire solely for the purpose of being
> eligible to receive any benefit then payable to Executive under the SERP.
> 
> 
> 
> 16.26    Severance Payment shall mean the payment of a lump sum retention
> payment, in cash, equal to the product of 2.99 times the sum of: (a)
> Executive's annual base salary as in effect at any time within one year prior
> to the effective date of the Agreement or, if higher, immediately prior to a
> circumstance constituting Good Reason plus (b) the higher of: (i) the annual
> incentive award actually awarded to the Executive under the EAIP for Company's
> fiscal year immediately preceding the fiscal year in which Executive's Date of
> Termination occurs; (ii) the EAIP target award for the Executive for Company's
> fiscal year in which Executive's Date of Termination occurs; or (iii) the EAIP
> target award for the Executive for Company's fiscal year in which the
> effective date of the Agreement occurs. Such Severance Payment shall be made
> in accordance with the short term deferral exception of Code Section 409A
> regulations.
>  
> 
> 16.27    Subsidized COBRA shall mean COBRA continuation coverage, as
> subsidized by Executive's former Employer to the level that would be paid by a
> similarly situated active participant under Company-sponsored health plans for
> similar coverage or benefit options; provided, that such Subsidized COBRA
> shall end on the earlier of the applicable COBRA continuation period or 18
> months from the date of Executive's COBRA qualifying event and shall be
> available only to the extent that providing such subsidized coverage will not
> cause adverse tax consequences to Executive or under Company's group health
> plans.
>  
> 
> 16.28    System shall mean Company and all other System Companies.
> 
> 
> 
> 16.29    System Company(ies) shall mean Company and any other corporation 80%
> or more of whose stock (based on voting power or value) is owned directly or
> indirectly by Company and any partnership or trade or business which is 80% of
> more controlled, directly or indirectly, by Company, and any successor to the
> business and/or assets of any such entity.
> 
> 
> 
> 16.30    Target LTIP Award shall mean the number of performance share units
> that Executive shall be entitled to receive under the LTIP with respect to any
> performance period (as defined in the applicable program or plan) that
> includes the Date of Termination, such number to be determined as if Executive
> satisfied the remaining performance requirements and was entitled to the
> target pay out level under the long term incentive program with respect to
> such performance periods.
> 
> 
> 
> 16.31    Tax Counsel shall have the meaning set forth in Section 4.2 hereof.
> 
> 
> 
> 16.32    Termination Event shall mean a termination of Executive's employment
> (i) by Executive for Good Reason, or (ii) by Company other than for Cause or
> Disability.
> 
> 
> 
> 16.33    Total Payments shall mean those payments so described in Section 4.1
> hereof.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written and effective as of August 3, 2006 in accordance with the
resolution of the Committee of that same date.

 

ENTERGY CORPORATION EXECUTIVE

 

By: /s/ William E. Madison                         
                                                                                           
 /s/ Leo P. Denault                               
    William E.
Madison                                                                                                                       
Leo P. Denault
         Senior
Vice-President,                                                                                                                  
Executive Vice President and
         Human Resources and
Administration                                                                                           
Chief Financial Officer,
                                                                                                                                                             
Entergy Corporation